                 Case 5:18-cv-00716-R Document 44 Filed 10/16/19 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF OKLAHOMA
 2

 3
     WILLIAM MIGHT,                                  )
 4                                                   ) Case No.: 5:18-cv-00716-R
                    Plaintiffs,                      )
 5                                                   )
            v.                                       ) Honorable David L. Russell
 6                                                   )
                                                     )
 7                                                   )
     CAPITAL ONE BANK (USA) N.A.,                    )
 8                                                   )
                    Defendant.                       )
 9                                                   )

10
                                      NOTICE OF SETTLEMENT
11
            NOTICE IS HEREBY GIVEN that Plaintiff, William Might (“Plaintiff”) and Defendant
12
     CAPITAL ONE BANK (USA), N.A., (“Defendant”) have reached a settlement in the above
13
     captioned matter. Counsel for the parties are in the process of preparing and finalizing the
14
     Settlement Agreement and expect to file a Joint Stipulation of Dismissal within sixty (60) days.
15

16   According, Plaintiff respectfully requests that the Court vacate all deadlines.

17
     Respectfully submitted the 16th day of October 2019.
18

19                                                         By: /s/ Jeffrey Lohman
                                                           Jeffrey Lohman, Bar #032315
20                                                         The Law Office of Jeffrey Lohman, P.C.
                                                           4740 Green River Rd., Suite 310
21
                                                           Corona, CA 92880
22                                                         Tel. (866) 329-9217
                                                           Fax (714) 362-0096
23                                                         Email: JeffL@jlohman.com
                                                           Attorney for Plaintiff, WILLIAM MIGHT
24

25
                                                    -1-


                                        NOTICE OF SETTLEMENT
                Case 5:18-cv-00716-R Document 44 Filed 10/16/19 Page 2 of 2




 1
                                      CERTIFICATE OF SERVICE
 2
            I certify that on October 16, 2019 I filed Plaintiff WILLIAM MIGHT’s Notice of
 3
     Settlement using the CM/ECF system, which will provide notice to the following:
 4
     Daniel JT McKenna
 5
     BALLARD SPAHR LLP
 6
     1735 Market Street, 51st Floor
     Philadelphia, PA 19103
 7   T: (215) 864-8321
     F: (215) 864-8999
 8   E: McKennad@ballardspahr.com

 9   Ross T. Silverber
     BALLARD SPAHR LLP
10   1735 Market Street, 51st Floor
     Philadelphia, PA 19103
11
     T: (215) 864-8237
12
     F: (215) 864-8999
     E: silverberg@ballaradspahr.com
13
     Jenny Perkins
14   BALLARD SPAHR LLP
     1735 Market Street, 51st Floor
15   Philadelphia, PA 19103
     T: (215) 864-8378
16   F: (215) 864-8999
     E: perkinsj@ballardspahr.com
17

18

19
                                                       By: /s/ Jeffrey Lohman
20
                                                       Jeffrey Lohman, Bar #032315
                                                       The Law Office of Jeffrey Lohman, P.C.
21                                                     4740 Green River Rd., Suite 310
                                                       Corona, CA 92880
22                                                     Tel. (866) 329-9217
                                                       Fax (714) 362-0096
23                                                     Email: JeffL@jlohman.com
                                                       Attorney for Plaintiff, WILLIAM MIGHT
24

25
                                                 -2-


                                       NOTICE OF SETTLEMENT
